BY THE COURT.
It is insisted that the evidence does not warrant the verdict, because there is no proof that the words were spoken before the suit ivas brought; and because the whole evidence showed that the words were not spoken in a slanderous sense. The evidence submitted to the jury tended to prove both these points. It was competent for the jury to deduce from that evidence proof of both points, and having done so, we cannot disturb the verdict.
*3837] *The statute 29 O. L. 70, provides that where a plaintiff in slander shall have his damages assessed at any sum under five dollars, he shall not recover any costs. The judgment in this case is therefore without costs.